Citation Nr: 9918903	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-86 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for palmoplantar 
keratoderma of the hands and feet, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from August 1994 to 
July 1996.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas.  This decision 
granted service connection for the veteran's skin condition; 
the RO assigned a 10 percent disability rating and, upon 
receiving notification of said rating, the veteran appealed 
that assignment.  After obtaining additional medical evidence 
concerning the severity of the veteran's skin disorder, the 
RO, in January 1997, raised the veteran's disability rating 
to 30 percent.  The veteran has continued his appeal to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran's skin disorder produces itching and 
occasional exudation, but it is not repugnant, it has not 
produced extensive exfoliation and crusting, and it has not 
caused a nervous disorder.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
palmoplantar keratoderma of the hands and feet have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 7899 and 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The posture of the case is that the veteran has been awarded 
service connection for a skin disorder and the veteran has 
appealed that original rating.  The United States Court of 
Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that a claim for an increased rating for a 
disability is generally well-grounded when an appellant 
indicates that the severity of the disability has increased.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
Although the veteran in the instance case does seek an 
increased rating, this case differs from Proscelle because 
the appellant is appealing the original assignment of a 
disability rating, not pursuing an increased rating after a 
rating has been initially established by a final VA decision.  
The initial assignment of a rating following the award of 
service connection is part of the original claim.  See West 
v. Brown, 7 Vet. App. 329, 332 (1995) (en banc).  In light of 
this, when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Thus, in 
accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), 
and Murphy v. Derwinski, 1 Vet. App. 78 (1990), the appellant 
has presented a well-grounded claim.  The facts relevant to 
this appeal have been properly developed and the obligation 
of the VA to assist the veteran in the development of his 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1998).

The veteran's skin disability of the hands and feet have been 
rated by analogy to eczema.  When a veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the Schedule for Rating 
Disabilities, the diagnosed condition will be evaluated by 
analogy to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  

When eczema is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, eczema is assigned a 10 percent evaluation.  When 
eczema has slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area, a noncompensable 
evaluation is assigned.  38 C.F.R. Part 4, Diagnostic Code 
7806 (1998).

As a part of the veteran's initial VA General Medical 
Examination in October 1996,  the veteran's hands and feet 
were examined.  Followng completion of the examination, the 
examiner wrote:

Skin, including appendages:  The 
dermatological examination of the palmar 
aspect of both hands reveals that there 
is marked keratosis involving the palmar 
aspect of both hands, associated with 
multiple dry lesions.

The dermatological examination of both 
feet, with emphasis on the plantar 
surface of both feet, reveals that there 
is marked keratosis involving the plantar 
aspect of both feet, associated with 
multiple dry lesions on the plantar 
surface of both feet.

The veteran was not diagnosed as having any psychiatric 
condition relating to his skin disability.  Moreover, the 
skin condition was only noted on the hands and feet - it was 
not found on any portion of the veteran's body.

The veteran underwent a dermatological examination in 1998.  
Dermatology Exam, April 14, 1998.  The veteran complained of 
generalized itching and discomfort when he has fissures.  The 
objective findings were:

PHYSICAL EXAMINATION:  Physical 
examination today reveals the scalp, 
head, face, ears, and so forth to be 
normal.  The neck is normal.  There are 
no lesions of the chest, back, shoulders, 
or the arms except very slight 
hyperkeratosis of the elbows.  The 
patient has keratosis pilaris of the 
lower legs.  He has prominent 
hyperkeratosis with scaling and peeling 
of the plantar surface.  This is in a 
sandle-like (sic) distribution.  He has a 
similar eruption on the palmar surface.  
The skin is quite dry and scaly.  There 
is a dystrophy of several toenails of his 
foot.  A KOH [potassium hydroxide] 
examination was negative.

IMPRESSION:  The evaluation of this is 
that this probably represents a type of 
hyperkeratosis of the palms and soles, 
[veralosis pulmain et plantain (sic)] 
most likely an Unna-Thost variant.  He no 
lesions of the wrists, elbows, or knees.  
The hyperkeratosis of the palms and soles 
would tend to get worse when he has a lot 
of friction on the area, but currently 
there is more scaling here than I see in 
the usual patient with Unna-Thost.  The 
dystrophy of the toenails that he has, 
being in only 2-3 nails is also a bit 
unusual. . . . 

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1997); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). Clinical records do show 
treatment of the veteran's skin condition.  However, they do 
not chronicle massive affected areas, they do not show 
extensive lesions or pitting, and they do not note crusting.  
Additionally, there are no comments in any of the medical 
records that would insinuate that the affected areas are 
repugnant and there is no indication that the veteran has 
been psychologically or neurologically affected by said skin 
disorder.  It is, therefore, the determination of the Board 
that as the medical records do not demonstrate a more 
disabling condition, a 50 percent evaluation is not 
warranted, and the claim is denied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.10, Part 4, Diagnostic Codes 7899 and 7806 (1998).

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of the VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an increased evaluation for palmoplantar 
keratoderma of the hands and feet is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

